Citation Nr: 1510198	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD), with patellofemoral syndrome and chondrocalcinosis of the right knee.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2009 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An August 2013 Board decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease (DJD), with patellofemoral syndrome and chondrocalcinosis of the right knee, for further development.  

The Veteran subsequently appealed the Board's denial of his psychiatric claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued a memorandum decision which vacated the August 2013 Board decision as to the psychiatric issue on appeal and remanded the matter to the Board.  

As discussed below, the Board finds there has been substantial compliance regarding the Veteran's claims on appeal, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  Moreover, any inadequacy in the development of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is harmless, given the Board's favorable decision herein.  


FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the Veteran, he has been diagnosed with PTSD with depressive disorder that is related to his in-service stressor.  

2.  The Veteran's right knee DJD, with patellofemoral syndrome and chondrocalcinosis, is manifested by pain and x-ray evidence of arthritis with painful motion limited to no worse than flexion to 90 degrees with pain and extension to 10 degrees with pain, which is most nearly approximated by the assigned 10 percent disability rating for the entire period on appeal.  

3.  Resolving any reasonable doubt in favor of the Veteran, his right knee DJD, with patellofemoral syndrome and chondrocalcinosis, is also manifested by slight instability requiring the use of assistive devices including a cane, and later a knee brace, beginning August 3, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD with depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for a separate 10 percent disability rating for slight right knee instability have been met from August 3, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his psychiatric service connection claim by way of a September 2009 notice letter.  The Veteran's increased rating claim arises from his disagreement with initial disability rating assigned following the grant of service connection for his right knee disability.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding his increased rating claim is required.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  

The Veteran was provided with relevant VA examinations in December 2008, February 2010, and October 2013.  To the extent that the February 2010 VA examination was found inadequate by the Court in its August 2014 remand, the Board notes that such inadequacy is harmless, as the Board herein grants the Veteran's claim of service connection for an acquired psychiatric disorder.  The remaining examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's increased rating claim on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Therefore, the Board finds that VA's duties to notify and assist the Veteran have been met, such that no further notice or assistance to the Veteran is required.  



II.  Service Connection - Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In particular, service connection for PTSD requires the presence of three elements: (1) medical evidence diagnosing the condition in accordance with the current Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that an acquired psychiatric disorder, to include PTSD, is a result of his active service, specifically aboard the U.S.S. Little Rock in 1967, when it was called to aid another ship, the U.S.S. Liberty, which had been attacked by Israeli forces during the Six Day War.  

Service treatment records do not document complaints, treatment, or a diagnosis of an acquired psychiatric disorder during active service.  

The Veteran first submitted his claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood in March 2009.  

In July 2009, the Veteran first sought VA psychiatric treatment.  He reported ongoing depression throughout his life, and related his military history, specifically the events involving his service aboard the U.S.S. Little Rock when it was called to assist the U.S.S. Liberty.  He described being called to general quarters to prepare missiles for launch and reported seeing the destruction done to the U.S.S Liberty and its wounded passengers being brought on board the U.S.S. Little Rock.  He stated that he felt extremely scared during the incident and was unable to get over it.  The examining physician noted the Veteran's occupational history as a police officer under "other lifetime traumatic stressors" including that the Veteran had some anger over being forced into retirement, but that "he is mostly preoccupied with this specific event from 1967."  The physician diagnosed PTSD and recurrent major depressive disorder, and indicated that the Veteran endorsed symptoms of PTSD related to his described in-service stressor.  

At an August 2009 private psychological evaluation, the Veteran related a consistent military history.  He stated that he was "terrified" at the time, largely due to his perception that "World War III could have started," and described his response, particularly in reaction to his discovery that the attack was a mistake, in terms of his fears.  He reported symptoms including recurrent nightmares related to the destruction of the U.S.S. Liberty, avoidance behavior, insomnia, irritability, concentration problems, and hypervigilance.  He reported that his symptoms began approximately one year after his discharge from the Navy and that he was able to cope with his symptoms until his retirement, when "the whole world just caved in" on him, largely as related to his symptoms.  He also reported his depressive symptoms intensified following his retirement.  The private physician diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified (NOS), and reported that the Veteran's symptoms were service-connected and severe.  

In August 2009, the Veteran amended his claim to include PTSD specifically.  A September 2009 statement by the Veteran's spouse reports that after they were married in December 1974, she observed that the Veteran was prone to mood swings, bouts of depression, and instant anger.  Within a December 2009 statement in support of his claim for PTSD, the Veteran again reported his in-service stressor experience.  He stated that he did not discuss the incident because he felt extreme shame and instead dealt with his symptoms the best that he could until he was forced to retire for failing to do his job as a police officer.  

In February 2010, the Veteran was afforded a VA examination.  The examiner found that the Veteran's in-service stressor did not result in intense fear, or feelings of helplessness or horror.  He noted PTSD-related symptoms including recurrent distressing dreams, avoidance, insomnia, and difficulty concentrating, but did not discuss the content of such dreams.  Rather, he found the Veteran's primary stressors were related to his law enforcement career.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD and concluded that it was less likely than not that the Veteran's reported in-service stressor caused the reported psychiatric symptoms.  The examiner considered the August 2009 private physician's opinion, and found it significant that the physician did not discuss or appear to have explored any post-service stressors, including the Veteran's career in law enforcement.  

As noted above, the August 2013 Board decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Court's August 2014 memorandum decision remanded the matter to the Board for further development.  In particular, the Court found that the Board's reasons for discounting the August 2009 private psychological examination were unfounded and inadequate; moreover, the February 2010 VA examination was also found to be inadequate.  

Following the August 2014 Court remand, the evidence added to the claims file includes an additional January 2015 private psychological evaluation.  Therein, the same private physician continued the Veteran's diagnoses of PTSD and depressive disorder, NOS.  He thoroughly reviewed the Veteran's medical history and opined that the Veteran substantially more likely than not developed PTSD as a result of his trauma exposure while serving aboard the U.S.S. Little Rock during active service.  Moreover, he stated that the Veteran's depressive symptomatology developed secondary to his symptoms of PTSD and was inseparable from his trauma-related symptomatology with respect to its impact upon his social and occupational functioning.  

After considering the evidence of record, the Board finds that the probative August 2009 and January 2015 private psychological evaluations outweigh the inadequate February 2010 VA examination.  The private physician properly rendered a diagnosis of PTSD which he related to the Veteran's reported in-service stressor event.  Moreover, the Board finds no reason to doubt the Veteran's credibility regarding his descriptions of his in-service stressor, which are corroborated by the additional evidence added to the record, including deck logs of the U.S.S. Little Rock.  The private physician also opined in January 2015 that the Veteran's diagnosed depressive disorder was secondary to his PTSD, and was inseparable from the effects of PTSD upon his social and occupational functioning.  

In sum, the Veteran has been diagnosed with a current diagnosis of PTSD by a treating mental health professional, he has satisfactorily established an in-service stressor by his consistent, credible lay statements which are confirmed by the evidence of record, and his PTSD has been related to the in-service stressor by a qualified mental health professional.  His additional diagnosis of depressive disorder has been found to be secondary to, and inseparable from, the effects of his PTSD.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and that service connection is warranted for an acquired psychiatric disorder, to include PTSD with depressive disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Increased Rating - Right Knee  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered whether any staged rating periods are warranted, but finds otherwise.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The Veteran seeks entitlement to an increased initial disability rating in excess of 10 percent for right knee DJD, with patellofemoral syndrome and chondrocalcinosis.  The Veteran's right knee disability is rated under DC 5261, for limitation of extension of the leg.  See 38 C.F.R. § 4.71a, DC 5261 (2014).  

Under DC 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable disability rating.  See id.  Limitation of extension to 10 degrees warrants a 10 percent rating, limitation to 15 degrees warrants a 20 percent rating, limitation to 20 degrees warrants a 30 percent rating, limitation to 30 degrees warrants a 40 percent rating, and limitation to 45 degrees warrants a maximum schedular 50 percent disability rating.  See id.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

The Veteran first filed his claim of service connection for a right knee disability in August 2008.  He was first afforded a VA knee examination in December 2008, at that time he related his medical history and reported current symptoms of occasional pain, limited motion, occasional popping sensations, and stiffness in his right knee.  He denied any deformity, giving way, instability, weakness, incoordination, dislocation or subluxation, locking, effusion, inflammation, or flare ups of joint disease.  He did not require the use of any assistive devices.  Upon physical examination, the Veteran displayed an antalgic gait.  The examiner found that there was crepitus, with abnormal motion and subpatellar tenderness, but there was no grinding, instability, or meniscal abnormality.  Range of motion findings regarding the right knee included flexion to 120 degrees and extension to 0 degrees (normal) with objective evidence of pain with active motion.  There was no additional imitation of motion upon repetition and no ankylosis, although the Veteran continued to display objective evidence of painful motion.  A concurrent x-ray showed moderate degenerative changes in the right knee.  The examiner diagnosed DJD of the right knee, with patellofemoral syndrome, chondrocalcinosis, and suspicions of a small right knee joint effusion which resulted in significant effects upon the Veteran's occupation and mild to moderate effects on the Veteran's usual daily activities.  

The Veteran's February 2009 notice of disagreement (NOD) stated that the initial 10 percent disability rating assigned by the January 2009 RO decision, effective August 20, 2008, did not reflect the severity of his knee disability symptoms.  However, the Board notes that he has not expressed such disagreement with the assigned effective date.  

A March 2009 private treatment records documents an MRI of the Veteran's right knee which found a marked abnormality of the posterior horn of the medial meniscus, consistent with a meniscal tear, and moderately severe degenerative osteoarthritis.  Additionally, a small joint effusion was identified.  

The Veteran's October 2009 VA Form 9 substantive appeal regarding his right knee claim asserts that the range of motion testing at his VA examination was performed under duress and extreme pain to try to accomplish what the examiner wanted.  He further stated that the examiner did not use any measuring devices and only estimated the degree of range of motion.  

VA treatment records from August 2010 document the Veteran's continuing intermittent right knee pain which did not require medication; however, contemporaneous treatment records document that the Veteran required the use of a cane for ambulation.  

As noted above, the August 2013 Board remand required additional development with respect to the Veteran's right knee claim.  Specifically, he was to be afforded a current VA examination and current VA treatment records were to be obtained.  Following the Board remand, such development was undertaken, as discussed below.  

Updated VA treatment records obtained from the Orlando and Tampa Bay VA Medical Centers document ongoing right knee treatment.  Treatment records in February 2011 and August 2011 document that the Veteran continued to use a cane for ambulation.  A notation from April 2012 documents that the Veteran had recently joined a gym and was using an exercise recliner bike, without negative effect on his knee.  A June 2013 treatment note documents the Veteran's ongoing right knee problems, including pain and occasional giving way.  He was subsequently fitted for a right knee sleeve and reported that he was told that his collateral ligaments were partially torn.  A June 2013 x-ray showed moderate to severe tricompartmental osteoarthritis of the Veteran's right knee, with no acute findings.  

The Veteran was most recently afforded a VA knee examination in October 2013.  The examiner reviewed the Veteran's claims file, obtained a medical history, and conducted a thorough clinical examination.  The Veteran reported that his right knee was sore, hurt all the time, and limited his movement.  He stated that he used a cane because his leg sometimes gives way sideways while he is walking.  Range of motion findings included right knee flexion to 120 degrees (with pain at 90 degrees), and extension to 10 degrees (with pain at 10 degrees).  There was no additional loss of range of motion upon repetition.  Functional impairment was identified as less movement than normal and pain on movement.  Physical examination also revealed tenderness or pain to palpation of the right knee; however, muscle strength and stability tests were normal, with no evidence of recurrent patellar subluxation or dislocation noted.  The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, including a meniscal tear and frequent episodes of joint pain.  The Veteran did not have shin splints, stress fractures, or any other tibial or fibial impairment.  The examiner noted the Veteran's constant use of a knee brace and cane.  Finally, the examiner noted that the Veteran's knee condition impacted his ability to work in that it made it difficult to bend or squat, but he specifically noted that the Veteran's knee condition does not preclude work.  

The Veteran's October 2013 statement describes the limitations caused by his knee disability, including pain, popping, and the use of a knee brace and cane, and limited motion such as an inability to kneel, and limited ability to drive and walk.  

Given the evidence of record reviewed above, and as discussed further below, the Board finds that an increased initial disability rating in excess of 10 percent for right knee DJD, with patellofemoral syndrome and chondrocalcinosis, is not warranted  based upon limitation of motion for any period on appeal.  However, as discussed below, the Board finds that an additional, separate 10 percent disability rating for slight instability of the right knee is warranted from August 3, 2010, at which time the evidence of record first reflects that the Veteran required the use of a cane for ambulation.  

First, an increased disability rating in excess of 10 percent is not warranted based upon limitation of motion findings under DCs 5260 or 5261.  As documented in the December 2008 and October 2013 VA examinations discussed above, the Veteran does not have limitation of motion which would result in an increased disability rating under either DC 5260 or 5261, as his range of motion in the right knee was limited to no worse than flexion to 90 degrees with pain and extension to 10 degrees with pain.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Although the Veteran's October 2009 VA Form 9 asserts that the December 2008 VA examiner did not use any measuring devices and only estimated the degree of range of motion, the Board finds no evidence to support his contention.  Rather, the range of motion measurements taken during the December 2008 VA examination can be presumed to have been made through the use of a goniometer as this is the usual practice of VA examiners when conducting VA examinations for rating purposes.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties,'" quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  Thus, range of motion measurements taken at the December 2008 VA examination are found to be probative and accurate in describing of the Veteran's current level of symptomatology for rating purposes based upon limitation of motion.  

The Board is also mindful of the Veteran's ongoing complaints of pain in his right knee.  As noted above, painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Moreover, as discussed above, x-ray results from the December 2008 VA examination and subsequent VA treatment records document evidence of arthritis in the Veteran's right knee.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved; however, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  As discussed above, the Veteran's right knee extension and flexion were both noncompensable following the December 2008 VA examination; therefore, his prior 10 percent disability rating was warranted under DC 5003 and 38 C.F.R. § 4.59.  Given the findings of the October 2013 VA examination, the Board finds that the Veteran's right knee extension is limited to 10 degrees, which entitles him to a 10 percent disability rating under DC 5261.  However, he is not entitled to an additional 10 percent rating under DC 5003, as the limitation of motion is no longer noncompensable under the diagnostic code.  See Mitchell, 25 Vet. App. 32.  

Additionally, for an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a , DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his right knee condition.  Therefore, even given the existing x-ray evidence of right knee arthritis, the evidence is not does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered application of DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that the Veteran has continually reported pain in his right knee.  He specifically denied any locking at the December 2008 VA examination.  The December 2008 examiner noted suspicions of right knee effusion, and a small right knee effusion was identified in March 2009.  However, because all three conditions have not been met, an increased disability rating is not warranted under DC 5258.  

The record also does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263.  

However, the Board has also considered the provisions of DC 5257, which rates recurrent subluxation or lateral instability of the knee, and finds that the evidence of record warrants an additional, separate 10 percent disability rating for slight instability of the right knee from August 3, 2010, at which time the evidence of record first reflects that the Veteran required the use of a cane for ambulation.  See 38 C.F.R. § 4.71a, DC 5257.  As discussed above, VA treatment records beginning in August 2010 and continuing thereafter document the Veteran's constant use of a cane for ambulation, which the Veteran consistently reported was necessary due to his knee giving way.  Additionally, the most recent VA examination in October 2013 documented constant use of a knee brace in addition to a cane.  

Although the Board is mindful that there was no instability or laxity noted regarding the Veteran's right knee in either the December 2008 or October 2013 VA examinations, the Board nevertheless finds the Veteran is competent to report observable symptomatology of instability in his right knee which required the use of a cane and a knee brace.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, VA treatment records clearly document his constant use of a cane since August 3, 2010, and later a knee brace, in addition to his credible reports of instability discussed above.  

Thus, while the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for his right knee disability based upon limitation of motion, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of a separate, additional 10 percent disability rating for slight instability of the right knee from August 3, 2010, and to that extent only, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, supra.  


IV.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorders that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to his service-connected right knee disability; rather, the evidence of record, specifically the October 2013 VA examination, notes that his knee condition impacted his ability to work in that it made it difficult to bend or squat, but the examiner specifically noted that the Veteran's knee condition does not preclude work.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD with depressive disorder, is granted.  

A separate 10 percent disability rating for slight right knee instability is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


